Citation Nr: 1217053	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent disability rating, effective October 25, 2005.  

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in June 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In September 2009, the Board remanded the case for additional development.  This development has now been completed with respect to the increased disability rating claim for the Veteran's PTSD.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the Veteran's claim of a TDIU.

The issue of entitlement to service connection for ankle and shoulder disabilities have been raised by the record via the Veteran's testimony at the June 2009 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances; but total occupational and social impairment is not shown.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified in the letter that he should submit evidence demonstrating the effect that worsening of his PTSD had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In addition, the letter provided the Veteran with information on how VA determines and assigns effective dates.  As such, the October 2009 letter satisfied VA's duty to notify.  

Moreover, since the Veteran's claim of an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection, courts have held that once service connection is granted the claim is substantiated.  Thus, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in January 2006 and March 2010.  The Veteran testified that he was receiving Social Security Administration benefits based on his age, rather than for disability benefits.  Therefore, the Board finds that these records are not relevant to the claim on appeal.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 30 percent disability rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2010).  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2011), DC 9411 (2011).     

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The Veteran is currently assigned a 30 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 30 percent disability rating is inappropriate and that the appellant is entitled to a higher rating of 70 percent.   

The Veteran was afforded a Veterans Mental Health Assessment by Bell Behavioral Services in September 2005.  The Veteran reported his in-service traumatic experiences.  Additionally, the Veteran reported PTSD symptoms, such as recurrent dreams involving the traumas, flashbacks, intense emotional and physiological responses to cues or reminders of trauma, avoidance of activities, places, and people that aroused memories of trauma, and a sense of detachment or estrangement from other people.  Furthermore, the Veteran reported experiencing depression symptoms, such as feeling overtly sad, down, and depressed almost every day, crying three to four times a week on average, inability to derive pleasure from activities that used to be enjoyable, impairment of ability to sleep, always tired, little stamina, excessive feelings of helplessness, worthlessness, and guilt, concentration problems and/or indecisiveness, recurrent thoughts about death, and recurrent suicidal ideation.  Specifically, the Veteran reported that he would never proceed beyond that to preparation or an actual attempt, but had thought about it a lot when he was younger.  Additionally, the Veteran stated that suicidal ideations largely subsided in recent years, though the thoughts still crossed his mind.  Furthermore, he reported that thinking about his family (wife, kids, and grandkids) kept him from moving beyond wishful ideation.  Moreover, the Veteran reported that he had a supportive 26 year long marriage.  Additionally, the Veteran reported problems at work, such as having to leave his designated area if it became crowded, activating his PTSD-driven anxiety.  

Upon examination, the counselor noted the Veteran to be consistently on time, and appeared to be open and cooperative in answering questions asked of him.  Furthermore, the counselor noted that the Veteran cried on and off in all three contacts, when they were discussing specific traumatic experiences, and especially when his treatment by antiwar protesters came up.  Additionally, the counselor noted that the Veteran appeared to be overtly anxious.  Furthermore, the Veteran's depression came across clearly during the assessment process in sometimes-lethargic responses and a series of statements organized around the theme that things would and could "never get better."  Moreover, the Veteran's cognitive ability was informally estimated to be within average range.  Additionally, he was oriented to all spheres, and there were no indications of hallucinations or delusions.  He reported having significant problems with concentration and memory, and they were occasionally apparent during the assessment.  Furthermore, the Veteran reported long-standing suicidal ideation without any attempts or an intent to be dead, with barriers against an attempt or a gesture cited as his relationships with his wife, children, and grandchildren.  The Veteran was noted to be appropriately dressed and groomed.  The counselor diagnosed the Veteran with chronic PTSD and moderate, chronic Major Depression.  The Veteran was assigned a GAF score of 50. 

The Veteran was afforded a VA examination in January 2006.  The Veteran reported such symptoms as feeling numb and avoiding socializing.  Additionally, the Veteran reported feeling a little better since beginning psychotherapy in September 2005.  The Veteran also reported his military experiences.  Furthermore, the Veteran reported problems at his most recent job, due to his avoidance of crowds.  The Veteran stated that he had lost no time from work due to his PTSD symptoms.  Additionally, the Veteran reported that he had been married for 26 years,  and that his relationship with his wife was quite good and that he considered her a "wonderful woman".  Furthermore, the Veteran stated that he did not have too many friends.  

Upon examination, the examiner noted that the Veteran was early for his appointment.  The examiner noted that the Veteran's hygiene and grooming were good, and there was no abnormal motor behavior evident.  The Veteran was noted to be oriented to place, self, and generally to time. The Veteran's attention and concentration as observed in the interview appeared adequate.  The Veteran reported deficits in recent memory, stating that he might forget the name of a show or the name of a person with some regularity.  However, the examiner noted that the Veteran appeared to be an adequate historian, providing significant detail regarding his experiences.  The examiner stated that the Veteran maintained good eye contact.  The Veteran reported that he liked being alone.  

The examiner noted that the Veteran's speech was sometimes mumbling and subsequently difficult to understand at times, however in general within normal limits.  Moreover, the Veteran's answers were logical and relevant to the questions asked.  Additionally, the Veteran denied experiencing auditory or visual hallucinations and delusions.  

The Veteran also denied current suicidal ideations, but reported that after a discussion with his wife about divorce, he did think about hurting himself.  Although, he reported that he would not carry out the plan because of his attachment to his numerous grandchildren.  Additionally, he acknowledged thoughts of hurting other people in the context of road rage and rage at customers at his work, but denied specific plans to hurt any particular individual.  Furthermore, the Veteran reported experiencing nightmares, feelings of detachment from others, sleep impairment, irritability and outbursts of anger, hypervigilence and exaggerate startle response.  The examiner concluded that the Veteran had been suffering from significant symptoms of PTSD related to his military experiences during the Vietnam Conflict, and assigned the Veteran a GAF score of 50. 

The Veteran submitted a February 2007 letter from his treating Counselor.  The Counselor stated the Veteran had been in treatment for PTSD and Major Depression since September 2005. The counselor reported that Veteran was dealing with significant physical disabilities and chronic pain of his legs and back, and together with mental health confounds and advancing age, it was his opinion that the Veteran was unable to perform virtually any "normal" civilian job at that time.  

Additionally, the Veteran submitted September and October 2007 letters from his past co-workers.  The co-workers documented the Veteran's difficulties in his work environment at Wal-Mart, such as panic attacks, attention span problems, and difficulty with his memory. 

The Veteran was afforded a Travel Board hearing in June 2009.  The Veteran testified as to problems with anger and irritability.  Additionally, he reported weekly individual therapy sessions.  The Veteran reported his thoughts of suicide, but reconsidered these thoughts when thinking about the effect on his family.  The Veteran stated that he has 11 grandchildren that meant the world to him.   Furthermore, the Veteran reporting checking his house one to two times a night and waking up in night sweats.  He indicated that he had struck his wife out of anger, and also unintentionally in his sleep.  He reported memory problems, which caused him to be late on paying his bills.  

The Veteran's wife reported that the Veteran had good relationships with his children.  Additionally, she noted that the Veteran had issues with his grandchildren when they were younger because they were loud and out of control.  However, she reported that he did better with them now that they were getting older.  Additionally, she testified as to the Veteran's issues with anger and violence towards her confirming that he had struck her out of anger.  She also indicated that he would go into a "deep staring mode" and it was like he was a whole different person; this was very scary to her.  She mentioned that he still had road rage issues while driving, as well. 

Lastly, the Veteran reported how his PTSD symptoms affected his employment.  He stated that he had not worked since March 2008 and that he used to work for Wal-Mart as a secret shopper before getting fired; then he sold cell phones.  He stated that his PTSD symptoms had to do with him getting fired, as he would just go to his office or "take off."  He indicated that prior to this he worked for 25 years as a corrections officer and that he often experienced rage and sometimes took out his frustration on the prisoners.

In more recent VA treatment records, the Veteran reported general satisfaction with life and a stable mood.  He continued to report days with difficulty when he did not feel as well and some short-term memory problems.  Records indicated that in 2009, he attributed improvement to getting out more and doing things he enjoyed, like camping and riding motorcycles while he visited his children.  He also reported that he and his wife were getting along fairly well.  Additionally, the Veteran reported similar symptoms documented at his VA examinations. 

The Veteran was afforded another VA examination in March 2010 to assess the current nature of his PTSD.  The Veteran reported contact with two of his siblings.  Additionally, the Veteran reported a couple of friendships outside of his family, with additional acquaintances.  He described relationships as generally positive, close, and supportive.  He also noted developing relationships as difficult due to difficulty trusting others.  Furthermore, the Veteran reported that he fished and camped with his friends.   Additionally, he reported hunting again.  Moreover, the Veteran reported a decrease in more physical activities due to pain management.  However, the Veteran's mood was noted to be better with an increase in activities. 

Upon examination, the VA examiner noted the Veteran had a clean appearance and unremarkable psychomotor activity.  Additionally, the Veteran was noted to have unremarkable, clear, and coherent speech.  Furthermore, the Veteran's attitude was cooperative, affect was normal, and his mood was good and dysphoric.  The examiner noted that no noticeable anxiety or depression was seen other than briefly when discussing marital concerns, specifically, periods where his wife was reported to have indicated she may divorce him in the past.  Additionally, the Veteran was noted to be dysphoric and nearing tearfulness when discussing traumatic events.  While the Veteran reported difficulties with attention and concentration when anxious, the examiner noted his attention to be intact.  Furthermore, the Veteran was noted to be oriented to person, time, and place.  

The Veteran's thought process and content were unremarkable.  He also reported that he did not have delusions or hallucinations.  However, the Veteran later reported that he had visual hallucinations at night and seeing a person-like figure for about the past 10 years when awakening in the middle of the event from nightmares.  He was not distressed by this image, and was able to recognize it as unreal within moments of awakening and then return to sleep.  He was noted to have an average intelligence, and understood that he had a problem.  

The Veteran reported that he had sleep impairments, such as weekly nightmares, sleep disruption, night sweats, and insomnia.  He reported no episodes of violence or aggression in recent years.  The Veteran was noted to have inappropriate behavior, such as domestic violence.  However, the examiner noted that these episodes occurred more than 15 years ago.  Additionally, he reported episodes of aggression while sleeping or when awoken, but this had not occurred in recent years.  The Veteran also reported episodes of speeding and road rage.  The examiner noted that no incidents of violence or aggression were reported due to road rage but that in the distant past the Veteran was involved in frequent fights.  

The Veteran did not report obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  He had no current thoughts of suicide, but indicated transient thoughts of suicide without plan or intent.  The Veteran also attributed the periods of increased suicidal thoughts and depression were at least partially due to physical pain and coping with decreased functioning and ability to engage in interests due to his physical and medical conditions.  He was able to remind himself of reasons to live and these thoughts dissipated.  Additionally, he reported that suicidal ideation occurs infrequently, primarily occurring during the evening after his wife had gone to bed.  The Veteran's impulse control was listed as fair.  

The Veteran was found to have the ability to maintain minimum personal hygiene.  His recent and remote memory was normal, with the immediate memory mildly impaired.  The Veteran was also capable of managing his financial affairs.  The examiner diagnosed the Veteran with PTSD and Major Depressive Disorder, and assigned a GAF score of 60.  The examiner concluded that the Veteran's PTSD symptoms caused occasional decrease in work efficiency and there were intermittent periods of inability to perform occupations tasks, but with generally satisfactory functioning.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances.  

While the GAF score of 60 indicates more moderate symptoms, the Veteran's GAF score of 50 supports a 70 percent rating, as the 41-50 range represents serious impairment in social or occupational.  

While he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  Although the Veteran reported difficulty in the work setting, he also has stated that he retired due to age and was enjoying the retirement.  He was not shown to have any delusions or hallucinations.  He has passing suicidal ideation and road rage episodes, as well as a history of violence toward his wife, but he is not shown to be  in significant danger of hurting himself or others, as he consistently denied any active suicidal or homicidal ideation.  He was not disoriented to time or place.  While he reportedly had problems remembering things, he was able to communicate on mental status examination in a sufficient manner and did not demonstrate any severe memory loss.  He stated that for the past 10 years he had a visual hallucination at night of seeing a person-like figure when awakening in the middle of a nightmare, but was found not to have any delusions.  While persistent hallucinations is one of the criteria for a 100 percent rating, the Board does not find that the Veteran's symptoms reach the criteria for a total rating for PTSD.  His personal hygiene was found to be good and there is no indication of inability to perform activities of daily living.  There is no evidence of total social impairment.  While the Veteran reported a lack of social relationships, he still maintained a relationship with his wife, who he had a long term marriage with and stated he was happy with her.  Additionally, at the hearing and in his mental health treatment records, the Veteran indicated that he maintained relationships with his siblings, children, and multiple grandchildren.   While the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 100 percent rating.  

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 70 percent rating for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., suicidal ideation, obsessional rituals interfering with routine activities, speech intermittently obscure, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the rules governing payment of monetary benefits. 


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

The Veteran contends that he is unemployable due to his service-connected disabilities, to include PTSD, degenerative joint disease with degenerative disc disease at L5-S1, radiculopathy of the right lower extremity, and tinnitus.

The Veteran is service-connected for PTSD which has been rated as 70 percent disabling as set forth above.  Thus, he meets the schedular criteria, per 38 C.F.R. § 4.16(a).  He also is service-connected for degenerative joint disease with degenerative disc disease at L5-S1 rated as 20 percent disabling; tinnitus rated as 10 percent disabling; radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as 10 percent disabling.  The combined rating for his service-connected disabilities is 80 percent.  Accordingly, the issue is whether his service-connected disability(ies) precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question is whether the Veteran, in light of his service-connected PTSD (and/or other service-connected disabilities), is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).

The Veteran was afforded a VA examination in March 2010.  The examiner discussed the Veteran's detailed work history.  Additionally, the examiner stated that the Veteran's current symptoms did not preclude working, but rather, per records, he had declined to return to work due to enjoying retirement.  Furthermore, the examiner noted that the Veteran would likely have intermittent difficulty in the work setting when his concentration diminished with anxiety.  However, the examiner subsequently stated that the current opinion was based only on the impact of the Veteran's anxiety condition (PTSD) and concurrent and related aspects of depression would likely impact functioning.  As the examiner failed to consider all of the aspects of the Veteran's service-connected PTSD and its impact on the Veteran's employability when rendering the opinion, it is insufficient for the Board to make a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  A February 2007 Counselor provided an opinion that the Veteran was unemployable due to his service-connected disabilities, but also stated that his advancing age was a factor in this determination.  Therefore, this opinion is insufficient, as well.  Ferraro v. Derwinski, 1 Vet. App. at 331- 332.

Without further clarification, the Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable, when taking all of the Veteran's service-connected disabilities into consideration.  Therefore, another VA examination should be obtained to examine the Veteran's current state.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for a VA examination to evaluate the impact of his service-connected PTSD on his employability, as well as an opinion on whether his other service connected disabilities combine to render him unemployable.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  In addition to other relevant records, the examiner should specifically review and discuss the February 16, 2007 Counselor letter signed by Daniel Maas, and the March 2010 VA examination report.

The examiner should then answer the following:

(a)  Whether the Veteran's service-connected PTSD alone  renders him unable to secure or follow a substantially gainful occupation.

(b)  Whether the Veteran's degenerative joint disease with degenerative disc disease at L5-S1, radiculopathy of the right lower extremity, tinnitus, and PTSD combine to render him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


